United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
St. Louis, MO, Employer
)
___________________________________________ )
C.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0078
Issued: February 3, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 20, 2015 appellant filed a timely appeal from an April 27, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury
causally related to a March 17, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted evidence to OWCP following the April 27, 2015 decision. The Board has jurisdiction to
review only the evidence that was before OWCP at the time of the final decision on appeal. See 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On March 17, 2015 appellant, then a 65-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he twisted his right knee while stepping out of his
mail carrier in the performance of duty. He did not stop work. The employing establishment
noted that the incident occurred at 2:00 p.m., but that appellant did not report it to a supervisor
until 3:30 p.m. Additionally, it stated that he refused treatment at a medical center in favor of
seeking treatment from his own physician.
In e-mail correspondence dated March 23, 2015, Patricia Stamps-Stephens, a human
resource specialist, noted that the supervisor was not in agreement with the time and fact of
injury since appellant refused treatment after he was sent for treatment.
In letters dated March 23, 2015 to appellant and the employing establishment, OWCP
explained that additional factual and medical evidence was needed and requested that the
evidence be submitted within 30 days.
In a March 20, 2015 report, Dr. Roy J. Williams, a Board-certified internist, noted that
appellant was seen on that date and unable to work beginning March 17, 2015. He indicated that
appellant could return to normal work duties as of March 24, 2015.
By decision dated April 27, 2015, OWCP denied appellant’s claim because he did not
submit medical evidence establishing that the work event caused a diagnosed medical condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA,4 and that an injury was sustained in the performance of duty.5 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.7 In some traumatic injury cases, this
3

5 U.S.C. § 8101 et seq.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden, Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyett, 41 ECAB 992 (1990).

7

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (August 2012).

2

component can be established by an employee’s uncontroverted statement on the Form CA-1.8
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.9
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10
ANALYSIS
In this case, appellant alleged that on March 17, 2015 he twisted his right knee when he
stepped out of his city carrier in the performance of duty. OWCP has accepted that the claimed
event occurred as alleged -- that stepping out of his city carrier and twisting his right knee at
work occurred as alleged.
However, with regard to the medical evidence, the Board finds that there is no medical
evidence of record to establish the second component of fact of injury, that the employment
incident caused an injury. The record does not contain any medical evidence which includes a
diagnosis and a reasoned explanation of how the specific employment incident on March 17,
2015 caused or aggravated an injury.11
The only medical evidence of record is a March 20, 2015 return to work note from
Dr. Williams. However, Dr. Williams merely noted that appellant was seen on that date, that he
was unable to work beginning March 17, 2015, and that he would be able to return to regular
duties on March 24, 2015. He indicated that appellant could return to normal work duties at that
time. However, Dr. Williams did not offer a diagnosis or opinion on causal relationship. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.12
Because appellant did not submit any medical evidence to address how the March 17,
2015 activities at work caused or aggravated a right knee condition, he has not established that
the March 17, 2015 employment incident caused or aggravated a specific injury.
On appeal, appellant argues that he was examined by his physician on Friday, March 20,
2015 and he met with another physician on April 28, 2015. He contends that he received the
8

John J. Carlone, 41 ECAB 354 (1989).

9

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee). Federal (FECA) Procedure
Manual, supra note 7 at Chapter 2.803.2b.
10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
12

Jaja K. Asaramo, 55 ECAB 200 (2004).

3

OWCP decision on April 27, 2015 and that he turned his report over as soon as possible. The
Board notes that these reports are not in the record before the Board.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury causally related to a March 17, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

